TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-15-00294-CV



                       Manor Independent School District, Appellant

                                             v.

                                   Deydra Steans, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
        NO. D-1-GN-13-000241, HONORABLE TIM SULAK JUDGE PRESIDING



                                         ORDER


PER CURIAM

              We deny the “Appellee’s Emergency Motion for Reconsideration of Temporary Order

on Appellant’s Motion for Emergency Stay.”

       It is ordered on May 18, 2015.




Before Justices Puryear, Pemberton, and Bourland